DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1-3; claims 1-16, 18, and 25-42) in the reply filed on 7/21/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character 135 which is not mentioned in the description.  
Additionally, element 172 in Fig. 1 does not appear to label the correct component because the disclosure describes 172 as a flow path layer which includes an additional flow path 102 (see paragraph 121).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes the legal phraseology “comprising” and “comprises”. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph [0102] recites “flow path 86” but should instead read --flow path 52--.
Paragraph [0117] recites “heat exchanger 42” but should instead read --heat exchanger 142--.
Paragraph [0128] recites “76” but should instead recite --172--.
Appropriate correction is required.

Claim Objections
Claims 2-16, 18, 25-36, and 38-42 are objected to because of the following informalities:
The preambles of claims 2-16, 18, and 25-36 each recite “A cold generator” but should instead read --The cold generator--.
Claim 15 depends from claim 1 but should instead depend from claim 14.
The preambles of claims 38-42 each recite “A refrigerating plant” but should instead read --The refrigerating plant --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, 25-31, 34, 37-38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann (US 2012/0060550).
	As to claim 1, Mann discloses a cold generator comprising a refrigerant circuit with a refrigerant compressor, a heat emitting heat exchanger (condenser A), an expansion member 3, and a heat absorbing heat exchanger (evaporator C);
	wherein the cold generator comprises a heat exchanger unit in which the exchanger A and the exchanger C are integrated (see Figs. 2-10);
	wherein the heat exchanger unit comprises a flow path layer stack which is built up in a stacked construction and has flow path layers arranged successively in a stack direction (Figs. 9-10);
	wherein, in order to form the heat-emitting heat exchanger A in the flow path layer stack, at least one heat emitting refrigerant flow path and at least one heat-absorbing second heat transport flow path are provided, wherein a second heat transport medium guided in a second heat transport circuit flows through the second heat transport flow path (second heat transport circuit is shown as “coolant circuit” in Fig. 5);
	wherein at least one heat absorbing refrigerant flow path and at least one heat emitting first heat transport flow path are provided in order to form the heat absorbing heat exchanger C in the flow path layer stack, and wherein a first heat transport medium guided in a first heat transport circuit flows through the first heat transport flow path (first heat transport circuit is shown as “water-glycol circuit” in Fig. 5). 
	As to claim 2, Mann discloses the heat emitting flow path (2a in condenser section A) and the heat absorbing second heat transport flow path (2b in condenser section A) being arranged in the heat emitting exchanger A in flow path layers arranged successively in the stack direction, and the heat exchange occurs parallel to the stack direction (Figs. 9-10; paragraphs 26 and 42).
	As to claim 3, Mann discloses the heat-absorbing flow path (2a in evaporator section C) and the heat-emitting first heat transport flow path (2b in evaporator section C) being arranged in the heat-absorbing exchanger C in flow path layers arranged successively in the stack direction, and the heat exchange occurs parallel to the stack direction (Figs. 9-10; paragraphs 26 and 42).
	As to claim 4, Mann discloses the heat-emitting refrigerant flow path and the heat emitting first heat transport flow path being arranged in a flow path layer of the stack (Figs. 9-10, note the various flow paths are arranged in layers).
	As to claim 5, Mann discloses the heat-absorbing refrigerant flow path and the heat absorbing second heat transport flow path being arranged in a flow path layer of the stack (Figs. 9-10, note the various flow paths are arranged in layers).
	As to claim 8, Mann discloses an inner heat exchanger arranged between the exchangers A and C (Figs. 2-4, 6 and 9).
	As to claim 9, Mann discloses overlapping the heat emitting refrigerant flow path in a layer and the heat absorbing refrigerant flow path in an adjacent flow path layer (Fig. 9, note that sections A and C overlap to form section B).
	As to claim 10, Mann discloses the inner heat exchanger B arranged such that refrigerant is subcooled at an outlet side of the heat emitting flow path and is heated at an outlet side of the absorbing refrigerant flow path (Fig. 6; paragraph 26).
	As to claim 11, Mann discloses the refrigerant outlet sides of the heat-emitting and the heat-absorbing flow paths overlapping one another (Figs. 6 and 9).
	As to claims 25 and 27, Mann discloses using a liquid heat transport medium (paragraph 26).
	As to claim 26, Mann discloses a liquid second heat transport medium (paragraph 26), wherein a second heat-emitting heat exchanger is connectable to the second heat transport circuit (Fig. 5).
	As to claim 28, Mann discloses a liquid first heat transport medium (paragraph 26), wherein a heat-absorbing heat exchanger is connectable to the first heat transport circuit (Fig. 5).
	As to claim 29, Mann discloses the flow path layer stack being formed by structural layers defining the various flow paths in the various flow path layers, and by cover layers closing the structural layers in the stack directions (Figs. 1 and 9-10).
	As to claim 30, Mann discloses closed layer (Figs. 9-10) and thus includes a cover layer arranged between each two structural layers arranged successively in the stack direction.
	As to claim 31, Mann discloses the cold generator comprising all refrigerant conduits leading to the refrigerant flow paths and the expansion member 3 of the refrigerant circuit (Fig. 2). 
	As to claim 34, Mann discloses a circulating pump for the first heat transport circuit (Fig. 5).
	As to claims 37-38, Mann discloses a refrigerating plant for cooling a space to be cooled, wherein a heat exchanger is arranged in the space to be cooled, which heat exchanger is arranged in a first heat transport circuit operating with liquid water first heat transport medium, and wherein the refrigerating plant has a cold generator in accordance with claim 1 (see rejection of claim 1 above; note Fig. 5 shows the first heat transport circuit as a water glycol circuit; paragraph 32 describes air-conditioned space and heat exchanger).
	As to claim 40, Mann discloses a heat exchanger arranged in a second heat transport circuit operating with liquid second heat transport medium (Fig. 5; paragraphs 26 and 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mann as applied above, and further in view of Wand (US 5,462,113).
	As to claims 6-7, Mann does not explicitly teach the emitting exchanger A and the absorbing exchanger C arranged adjacently and at a distance from each other in a direction transverse to the stack direction. However, Wand teaches such a configuration (Figs. 2 & 13, see exchanger paths for R1 and R2). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Mann to be configured in the manner as claimed and taught by Wand in order to provide a more conveniently installed structure by reducing the height necessary for the stack.

Claims 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mann as applied above, and further in view of Chapelle (US 4,364,239).
	As to claims 12-16 and 18, Mann does not explicitly teach a configuration wherein heat is suppliable to the first heat transport system via redirecting heat transport medium through a heating heat exchanger arranged in an overlapping additional flow path layer of the heat exchanger unit in the manner as claimed. However, Chappelle teaches bypassing a heated heat medium to a heating heat exchanger arranged as a flow line in heat exchange contact with an evaporator in order to heat the evaporator for deicing (col. 5, lines 19-32). In light of the teaching of Chappelle it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the apparatus of Mann so that heat is suppliable to the first heat transport system via redirecting heat transport medium through a heating heat exchanger arranged in an overlapping additional flow path layer of the heat exchanger unit in the manner as claimed in order to provide a defrosting capability for the evaporator.
	
Claims 35-36, 39, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mann as applied above.
	As to claims 35-36, Mann does not explicitly teach a modular construction as claimed. However, Official Notice is taken that a modular base which houses a compressor and heat exchanger unit is a common and typical feature of a refrigeration system that would have been obvious to use in conjunction with the cold generator of Mann for the purpose of providing a convenient modular configuration for construction and maintenance of the system.
	As to claims 39 and 42, Mann is silent regarding the pressure difference in the first and second heat transport circuits. However, the specific pressure difference is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain pressure difference maintains desired flow characteristics for the system. Therefore, since the general conditions of the claim were disclosed in the prior art by Mann, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to operate the heat transport circuits wat a pressure difference of at most 2 bar.
	As to claim 41, Mann teaches that the second heat transport medium is a liquid (paragraph 31), but is silent regarding a particular type of liquid. However, it would have been an obvious design choice to modify the reference by having a water-based coolant, since applicant has not disclosed that having a particular type of coolant solves any stated problem or provides any unexpected result, and it appears that the system would perform equally well with any suitable liquid coolant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763